Citation Nr: 1540825	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964, to August 1964, and had additional service with the Air Force reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for degenerative joint disease of the right thumb and assigned a noncompensible rating for that disability.  

In September 2014 the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran was afforded a VA examination in connection with his service connection claim in January 2013, which found the Veteran to have no loss of range of motion, and a normal strength grip.  However, in his September 2014 Board hearing, the Veteran testified that he has continued to lose additional strength in his hand, particularly in the right thumb, and that he has lost range of motion in his thumb.  He also asserted that he has additional pain limiting his range of motion in his thumb.  Accordingly the Board finds that the Veteran should be afforded a new VA examination that addresses the present state of his right thumb disability.

The Board does note that the Veteran was afforded a VA examination in connection with his claim for service connection for a left thumb disability, which also addressed the present state of this right thumb disability in May 2013, however, the Board finds that examination to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes to provide an examination in connection with a claim, it must ensure that it provides an adequate one).  

Particularly, for an examination to be adequate, the examiner providing the report or opinion must be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008).  In this regard, the May 2013 examination report raises several concerns.  First, the examiner identified the Veteran to be right-hand dominant, even though the remaining evidence of record, and the Veteran's own testimony indicates that he is left-hand dominant.  Additionally, the examiner identified that the Veteran does not require the use of any assistive devices such as a brace.  However, the Veteran has testified that he is required to use a brace daily, and private medical evidence dated in December 2011 indicates that the Veteran's right thumb was prescribed splinting nearly 18 months before the VA examination took place.  Accordingly, the Board cannot say that the conclusions reached were made in full cognizance of the Veteran's medical history.  

Additionally, the Board notes that any examination report must contain not only clear conclusions with supporting data, but also reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the May 2013 examination, the examiner stated that the Veteran does have functional loss to include less movement than normal and swelling.  However, the examiner failed to provide an explanation connecting this finding with other findings that there is, in fact, no functional loss of the thumb.  Additionally, when discussing functional loss, the examiner indicated that "other" forms of functional loss were present, but failed to describe them as directed.   While the Board is aware that this examination was initially intended to address the Veteran's left thumb condition in regards to his right thumb disability, the Board finds that it's analysis is nonetheless inadequate for it to rely upon in evaluating the present state of the Veteran's right thumb disability, which was on appeal at the time the examination was conducted.  As such, the Board finds that a new VA examination is necessary to assess the present state of the Veteran's service-connected right thumb disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to assess the present severity of the Veteran's right thumb disability.  The entire record, including the Veteran's private medical evidence of record and a copy of this remand must be made available the examiner for review.  The subsequent report should indicate that the Veteran's entire record was reviewed.  

The examiner should take a thorough medical history of the Veteran's right thumb disability and conduct any tests deemed necessary.  Thereafter, the examiner should provide a detailed description of the Veteran's present right thumb disability.  Specifically, the description should include, but not be limited to, any limitation of motion; any required use of assistive devices such a splints or braces; grip strength, or loss thereof; and any additional limiting factors such as pain, weakness, swelling, stiffness, fatigability, and instability.  The examiner should also comment on which joints are specifically affected by the Veteran's degenerative joint disease of the thumb.  The examiner should also provide an opinion on whether the Veteran's right thumb disability limits his ability to obtain and maintain employment.  

2. Thereafter, readjudicate the issue on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




